OFFICE OF THE ATT’ORNEY GENERAL    OF TEXAS

Q-G-
 --




       Honorable Bort Ford, Administrator
       Texas Ldquor Control Board
       Austin, Texas
       Dear   Kr.   Ford:




                                            eipt of your letter
       of llwenber 7                        opLl.donfrom this
       departmnt mi                         8 oaptionsd subjeof
       matter, rhioh




                                   r&bed as follows:




               quently a IlsekageStore Penait uas is-
               auedwldlla&1edt0the appuaant.
                    *On Oatober 7, 1940 we reoelrsd
               notice from the IPtateTreasurer that
               aaid oheok had br)sn lost in the mail
               and obar@d back to the aeoount bf
               this Board. We i.medlately referml
               the matter t,ow. L. tdoody0 Gompany,
HO&ikrt ?ora, ngr 2

       zoquratlng that thag iaaur a duplipatr
       ahaek. -Thay hatr lnfonuad ua fhet thr
       will~.lam~no duplloatr aaahlrr*s  &*a E
       until thar ham born iumlahaQ4vith in-
       dmnlty  bond tor double thr,.adiount
                                          of
        tha aheak.
            "I do not ballevr.,that thir Board
       lbwatrd    with lag&I. ,authorltyto make
       an idrmnity bond and wlll appnalatr
        our advior aa to whothor,or not thrrr
       Ia an)rother mathod bjywhiah thla Dapart-
       nant my   obtain   arttlrmrnt."

           Wo brg to adrlar that Taiaa Liquor Dontrol
Board, like 84, other gotrrmarntal agrnay has auah
pewera only aa are aontrrradu on it br axprras atat-
uks br by neaaaaarr ~$llaati,$nc,
            We ‘findnbthlryltifhr atitu%ra that oould,
Mdrr   t&r,oat  ld,baI?&llntrrprrtationthenot,author-
isirtha B61rdto rrrotikthr lndranlty    bond aallrd for
by.w. Li:,x00ay .,k.
                   Jompa~.



holder.df ~thcloat ohaok,for whlah manon it ~lrau#-
toaary, at hart, for bank; t@ dread auoh indrmity
aa a mnaltlon prrardrnt   toiraubwa dupllaatr ahraG
Thrro ia,,
         no~:,lay.~rrqulrln&be#' ~%ol~aatm dupllo’atrait
     01thoi,,wlthor ,nithou.t indrmaityi  And tha bank lr
                                   in rrfualng to laaur,
Hoaorablr
        krt       Tord,    m@r 3


             &a rndorarnrat         by th   papa,         howwar, in ia-
         a 818otlatloa at tha ahaak a0 aa to .mka th
lrntlaltom
trkrr a holdrrPIIduo aouraa ,(.Faurth
                                   llatlOm1Bankof
FcioaTB. Lettlmom @a.) 148:Si 8.’ 396j Wmuhoa*a 1. X,
      ( 5th r a .)p* 558 Il    80 bhrt;     ualraa        thhr Toxaa Liquor
C&o1 Boar4 radoraed.throhaeka la bliak,tsisrr could
la no want ,bo,811lnaoimit hol(lOPand’ thr~riaklnaldrnb
to laaol~ a 6upllolti  mold br littleor nothiag. If
your Boar4 rndorard thoa~ ohroka to tb lWaaurar ud
not &qnoldllf then there could br a@ holderin duo
oouraa wlthouitha on&orararnt cf.thr Treaaurar.    We 4x3
not adtired an tomwhatbaror not the Traaauror ham an-
dorard than& abrekrin blank10 an to iclka poaalbla   a
boldar ia aor ooorae.
          3%~~Bear(l.~r‘prebrblrnardy  uauld be a dmpla
aoit ormotlan upontha ldat laatrumaata,    or poarlbly a
gogoa:a8   ta erno~l thr pwalfa l,Laura ,pr non-prymat
        .
             wa a0 nob aariu          8paoliloall.y       tith   re8$a;~o
rmMlw,    ,hewatclr, thl.ak~~.pdmpa a rrtlrfaLW
lag d-ah xwpwt to .tha.aa&w~manta of
at bhr. Tr8ammr end a raaaenable :tln
                                      iwquaatlid &plloatr
olant to:~-hwo 8 hambank to ,laaua the’
withoat iadrmaity.




             ApOTOa       t@iniOa     G0mmitt.r      by   B.W.B.Obriwa